Dismiss and Opinion Filed September 27, 2018




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01039-CV

                     CLYDE'S DALLAS AUTO CLUB, LLC, Appellant
                                       V.
                              JAMES BUCKER, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-02891-D

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Bridges
       Before the Court is appellant’s motion to dismiss. Pursuant to Texas Rule of Appellate

Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE

181039F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

 CLYDE'S DALLAS AUTO CLUB, LLC,                    On Appeal from the County Court at Law
 Appellant                                         No. 4, Dallas County, Texas
                                                   Trial Court Cause No. CC-16-02891-D.
 No. 05-18-01039-CV        V.                      Opinion delivered by Justice Bridges,
                                                   Justices Francis and Lang-Miers
 JAMES BUCKER, Appellee                            participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee James Bucker recover his costs, if any, of this appeal from appellant
Clyde's Dallas Auto Club, LLC.


Judgment entered September 27, 2018.




                                             –2–